DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 1/25/2021 have been fully considered but are not persuasive
Regarding applicant’s remarks (page 8-9), the office is stating that Hu332 teaches various combination of voltage application to gates ([0037-0050]). Hu332 also teaches first gate and the second gate are loaded with signals in various manners. The manner for loading signals is not limited to the embodiment as described above, as long as it is ensured that the TFT has stable switching characteristics ([0050]) and thus makes it obvious and a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode as device is capable of operating with a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode. The applicant’s argument is based on intended use of the device. The applicant is not arguing the structure rejected by the prior art.
Regarding applicant’s remarks (page 10-11), the office is stating that Kitakado043 teaches wherein the second gate electrode (g1) and the third gate electrode (g2) are insulated from each other (fig. 5a or fig. 12a). The applicant’s argument is based on intended use of the device. The applicant is not arguing the structure rejected by the prior art. Hu332 teaches various combination of voltage 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 17-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hu (US publication 2018/0269332 A1), hereinafter referred to as Hu332.

Regarding claim 17, Hu332 teaches display panel (TITLE, fig. 3a-3b and related text) comprising: an active layer (3, [0030]) comprising a source region (4, [0030]), a drain region (5, [0030]), and a first channel region (01 portion, [0030]) and a second channel region (02 portion, [0030]) disposed between the source region and the drain region over a substrate (1, [0030], fig. 3a-3b); and a top gate electrode (6, [0030]) or a bottom gate electrode divided into two sub gate electrodes (61 and 62, [0030]), and the two sub gate electrodes are disposed separately over or under the active layer and different voltages are applied to the two sub gate electrodes ([0037-0050], fig. 3a-3b), wherein the two sub gate electrodes are insulated from each other (fig. 3a-3b), and the active layer comprises a conducting region (region between 01 and 02 portion of active layer 3) located between the first channel region and the second channel region and overlapped to an area between the two sub gate electrodes (fig. 3a-3b).
Regarding claim 18, Hu332 teaches wherein when a gate voltage is applied to one sub gate electrode of the two sub gate electrodes, the electric field formed in the second channel region is increased, and when a back bias voltage is applied to another sub gate electrode of the two sub gate electrodes, the electric field of the drain region is dispersed (fig. 3a-3b).
Regarding claim 19, Hu332 teaches wherein the gate voltage and the back bias voltage are applied on the two sub gate electrodes on different time period ([0037-0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US publication 2018/0269332 A1), hereinafter referred to as Hu332.

Regarding claim 1, Hu332 teaches a thin-film transistor (fig. 3a-3b and related text) comprising: an active layer (3, [0030]) comprising a source region (4, [0030]), a drain region (5, [0030]), and a first channel region (01 portion, [0030]) and a second channel region (02 portion, [0030]) disposed between the source region and the drain region and separated from each other by a conducting region (region between 01 and 02 portion of active layer 3); a first gate electrode (2, [0030]) disposed on a first side (bottom) of the active layer (fig. 3a-3b); a second gate electrode (61, [0030]) disposed on a second side (top) of the active layer, opposite to the first side, so as to correspond to the first channel region (fig. 3a-3b); and a third gate electrode (62) disposed on the second side of the active layer so as to correspond to the second channel region (fig. 3a-3b), wherein the second gate electrode and the third gate electrode are insulated from each other (fig. 3a-3b).

However, Hu332 teaches various combination of voltage application to gates ([0037-0050]). Hu332 also teaches first gate and the second gate are loaded with signals in various manners. The manner for loading signals is not limited to the embodiment as described above, as long as it is ensured that the TFT has stable switching characteristics ([0050]) and thus makes it obvious and a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode as device is capable of operating with a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hu332 so that and a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode to increase reliability of the TFT and to ensure excellent electrical performance of the TFT ([0007]).
Furthermore, claimed limitation is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Otto, 136 USPQ 458,459 (CCPA 1963).

Regarding claim 2, Hu332 teaches wherein a gate voltage is applied to the first gate electrode, a back bias voltage is applied to the second gate electrode, and a second gate voltage is applied to the third gate electrode ([0037-0050]).
Furthermore, claimed limitation is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Otto, 136 USPQ 458,459 (CCPA 1963).
Regarding claim 3, Hu332 discloses all the limitations of claim 2 as discussed above on which this claim depends.
Hu332 does not explicitly teach wherein the first gate voltage and the second gate voltage are the same.
However, Hu332 teaches various combination of voltage application to gates ([0037-0050]). Hu332 also teaches first gate and the second gate are loaded with signals in various manners. The manner for loading signals is not limited to the embodiment as described above, as long as it is ensured that the TFT has stable switching characteristics ([0050]) and thus makes it obvious wherein the first gate voltage and the second gate voltage are the same as device is capable of operating with the first gate voltage and the second gate voltage are the same.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hu332 so that wherein 
Furthermore, claimed limitation is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Otto, 136 USPQ 458,459 (CCPA 1963).
Regarding claim 4, Hu332 discloses all the limitations of claim 2 as discussed above on which this claim depends.
Hu332 does not explicitly teach wherein the back bias voltage is a constant voltage different from the first gate voltage and the second gate voltage or the back bias voltage is a constant voltage lower than an absolute value of the first gate voltage and an absolute value of the second gate voltage.
However, Hu332 teaches various combination of voltage application to gates ([0037-0050]). Hu332 also teaches first gate and the second gate are loaded with signals in various manners. The manner for loading signals is not limited to the embodiment as described above, as long as it is ensured that the TFT has stable switching characteristics ([0050]) and thus makes it obvious wherein the back bias voltage is a constant voltage different from the first gate voltage and the second gate voltage or the back bias voltage is a constant voltage lower than an absolute value of the first gate voltage and an absolute value of the second gate voltage.

Furthermore, claimed limitation is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Otto, 136 USPQ 458,459 (CCPA 1963).

Claim 1-2 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitakado (US publication 2012/0146043 A1), hereinafter referred to as Kitakado043, and further in view of Hu (US publication 2018/0269332 A1), hereinafter referred to as Hu332.

Regarding claim 1, Kitakado043 teaches a thin-film transistor (fig. 1-5 and related text) comprising: an active layer (SL, [0092], fig. 5a) comprising a source region (22, [0094]), a drain region (30, [0094]), and a first channel region (24, [0095], fig. 5a) and a second channel region (28) disposed between the source region and the drain 
Kitakado043 does not explicitly teach and a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode.
Hu332 also does not explicitly teach and a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode.
However, Hu332 teaches various combination of voltage application to gates ([0037-0050]). Hu332 also teaches first gate and the second gate are loaded with signals in various manners. The manner for loading signals is not limited to the embodiment as described above, as long as it is ensured that the TFT has stable switching characteristics ([0050]) and thus makes it obvious and a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode as device is capable of operating with a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode.

Furthermore, claimed limitation is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Otto, 136 USPQ 458,459 (CCPA 1963).

Regarding claim 1, Kitakado043 teaches a thin-film transistor (fig. 1-2 & 10-12 and related text) comprising: an active layer (SL, [0092], fig. 12a) comprising a source region (22, [0094]), a drain region (30, [0094]), and a first channel region (24, [0095], fig. 12a) and a second channel region (28) disposed between the source region and the drain region and separated from each other by a conducting region (26, [0095], fig. 12a); a first gate electrode (38, [0129]) disposed on a first side (bottom) of the active layer (fig. 12a); a second gate electrode (g1, [0092]) disposed on a second side (top) of the active layer, opposite to the first side, so as to correspond to the first channel region (fig. 12a); and a third gate electrode (g2, [0092]) disposed on the second side of the active layer so as to correspond to the second channel region (fig. 12a), wherein the 
Kitakado043 does not explicitly teach and a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode.
Hu332 also does not explicitly teach and a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode.
However, Hu332 teaches various combination of voltage application to gates ([0037-0050]). Hu332 also teaches first gate and the second gate are loaded with signals in various manners. The manner for loading signals is not limited to the embodiment as described above, as long as it is ensured that the TFT has stable switching characteristics ([0050]) and thus makes it obvious and a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode as device is capable of operating with a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kitakado043 with that of Hu332 so that and a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode to increase reliability of the TFT and to ensure excellent electrical performance of the TFT ([0007]).


Regarding claim 2, Kitakado043 teaches wherein a gate voltage is applied to the first gate electrode, a back bias voltage is applied to the second gate electrode, and a second gate voltage is applied to the third gate electrode (fig. 3).
Regarding claim 2, Hu332 teaches wherein a gate voltage is applied to the first gate electrode, a back bias voltage is applied to the second gate electrode, and a second gate voltage is applied to the third gate electrode ([0037-0050]).
Regarding claim 5, Kitakado043 teaches wherein the second gate electrode and the source region are electrically connected to each other (fig. 3).
Regarding claim 6, Kitakado043 teaches wherein the first gate electrode and the third gate electrode are electrically connected to each other (fig. 3).
Regarding claim 7, Kitakado043 teaches wherein the first gate electrode is disposed to correspond to at least a portion of the first channel region and at least a portion of the second channel region (fig. 5a).
Regarding claim 8, Kitakado043 teaches wherein at least one of the first channel region and the second channel region extend beyond the first gate electrode so as to have a portion that does not overlap with the first gate electrode (fig. 12a).
Regarding claim 9, Kitakado043 teaches wherein at least one of both boundaries of the first gate electrode is located outwardly from an outer boundary of the second gate electrode and an outer boundary of the third gate electrode (fig. 5a).
Regarding claim 10, Kitakado043 teaches wherein a region corresponding to a region between the at least one of both boundaries of the first gate electrode and the outer boundary of the third gate electrode in the active layer is a lightly-doped drain region (29, [0095], fig. 5a).
Regarding claim 11, Kitakado043 teaches wherein a length of the first channel region is equal to a length of the second channel region (fig. 5a).
Regarding claim 12, Kitakado043 teaches wherein the second gate electrode and the third gate electrode are disposed in a same layer (fig. 12a), and at least one of both boundaries of the first gate electrode is located inwardly from an outer boundary of the second gate electrode and an outer boundary of the third gate electrode (fig. 12a).

Regarding claim 13, Kitakado043 teaches a display panel (fig. 1-5 and related text) comprising: a first gate electrode (21, [0092], fig. 5a); a first gate insulating layer (34, [0093]) disposed on the first gate electrode (fig. 5a); an active layer (SL, [0092], fig. 5a) comprising a source region (22, [0094]), a drain region (30, [0094]), and a first channel region (24, [0095], fig. 5a) and a second channel region (28) disposed between the source region and the drain region and separated from each other by a conducting region (26, [0095], fig. 5a); a second gate insulating layer (35, [0093]) disposed on the active layer; a second gate electrode (g1, [0092]) disposed on the second gate insulating layer so as to correspond to the first channel region (fig. 5a); and a third gate 
Kitakado043 does not explicitly teach and a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode.
Hu332 also does not explicitly teach and a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode.
However, Hu332 teaches various combination of voltage application to gates ([0037-0050]). Hu332 also teaches first gate and the second gate are loaded with signals in various manners. The manner for loading signals is not limited to the embodiment as described above, as long as it is ensured that the TFT has stable switching characteristics ([0050]) and thus makes it obvious and a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode as device is capable of operating with a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kitakado043 with that of Hu332 so that and a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode to increase reliability of the TFT and to ensure excellent electrical performance of the TFT ([0007]).


Regarding claim 13, Kitakado043 teaches a display panel (fig. 1-2 & 10-12 and related text) comprising: a first gate electrode (38, [0129], fig. 12a); a first gate insulating layer (34, [0093]) disposed on the first gate electrode (fig. 12a); an active layer (SL, [0092], fig. 12a) comprising a source region (22, [0094]), a drain region (30, [0094]), and a first channel region (24, [0095], fig. 12a) and a second channel region (28) disposed between the source region and the drain region and separated from each other by a conducting region (26, [0095], fig. 12a); a second gate insulating layer (35, [0093]) disposed on the active layer; a second gate electrode (g1, [0092]) disposed on the second gate insulating layer so as to correspond to the first channel region (fig. 12a); and a third gate electrode (g2, [0092]) disposed on the second gate insulating layer so as to correspond to the second channel region (fig. 12a), wherein the second gate electrode and the third gate electrode are insulated from each other (fig. 12a).
Kitakado043 does not explicitly teach and a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode.

However, Hu332 teaches various combination of voltage application to gates ([0037-0050]). Hu332 also teaches first gate and the second gate are loaded with signals in various manners. The manner for loading signals is not limited to the embodiment as described above, as long as it is ensured that the TFT has stable switching characteristics ([0050]) and thus makes it obvious and a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode as device is capable of operating with a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kitakado043 with that of Hu332 so that and a voltage applied to one of the second gate electrode and the third gate electrode is same as a voltage applied to the first gate electrode to increase reliability of the TFT and to ensure excellent electrical performance of the TFT ([0007]).
Furthermore, claimed limitation is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Otto, 136 USPQ 458,459 (CCPA 1963).

Regarding claim 14, Kitakado043 in view of Hu332 teach wherein a gate voltage is applied to the first gate electrode, a back bias voltage is applied to the second gate electrode, a second gate voltage is applied to the third gate electrode ([0037-0050] of Hu332), and at least one of both boundaries of the first gate electrode is located inwardly from an outer boundary of the second gate electrode and an outer boundary of the third gate electrode (fig. 12a of Kitakado043).
Regarding claim 15, Kitakado043 teaches wherein the source region or the drain region is electrically connected to an anode of a light-emitting element (TFT 18 is electrically connected to pixel P, [0084], fig. 2).
Regarding claim 16, Kitakado043 teaches further comprising: a plurality of subpixels; a plurality of light-emitting elements disposed in each of the plurality of subpixels; and a plurality of driving transistors disposed in each of the plurality of subpixels to drive the plurality of light-emitting elements, wherein each of the plurality of driving transistors comprises: the first gate electrode, the first gate insulating layer, the active layer, the second gate insulating layer and the second gate electrode (fig. 2).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hu332, as applied to claim 17 above, and further in view of Kitakado (US publication 2012/0146043 A1), hereinafter referred to as Kitakado043.

Regarding claim 20, Hu332 discloses all the limitations of claim 17 as discussed above on which this claim depends.
Hu332 does not explicitly teach wherein the display panel comprises a transparent area and a non-transparent area. However, it is obvious that display panel comprises a transparent area (display area) and a non-transparent area (non-display area) for improved display quality.
Kitakado043 teaches wherein the display panel comprises a transparent area ([0070]) and a non-transparent area ([0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hu332 with that of Kitakado043 so that wherein the display panel comprises a transparent area and a non-transparent area for improved display quality.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828